Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bismark Kwaku Torkornoo appeals the district court’s, order dismissing without prejudice his suit challenging Maryland domestic-relations proceedings for lack of subject-matter jurisdiction.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Torkornoo v. Torkornoo, No. 8:15-cv-00980-PJM, 2015 WL 1962271 (D.Md. Apr. 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We conclude that the dismissal order is final and appealable.' See In re GNC Corp., 789 F.3d 505, 2015 WL 3798174, at *9 n. 3 (4th Cir. June 19, 2015) (discussing standard for determining finality of order).